

[logo.jpg]






October 25, 2011




William E. Roller
3153 Surreyhill Court
Charlotte, NC 28270
 
 


Dear Bill:


As we discussed last week, the Board of Directors of Colfax Corporation (the
“Company”) has adopted a new form of employment agreement for the Company’s
senior executives.  As you know, this new form of employment agreement has been
entered into by the Company’s other senior executive officers, and a copy has
been provided to you previously for your consideration.


In light of the fact that your Executive Employment Agreement dated as of April
22, 2008 by and between you and the Company, as amended effective January 1,
2010 (your “Current Employment Agreement”) does not reflect the terms contained
in the new form of agreement, the Board of Directors, pursuant to Section 1.1(b)
of your Current Employment Agreement hereby elects to terminate the automatic
extension of the term of your Current Employment Agreement.  As a result, your
Current Employment Agreement term shall expire on December 31, 2012 and you
would be employed by the Company on at at-will basis following such expiration
unless otherwise mutually agreed between you and the Company.




Sincerely,


/s/ A. Lynne Puckett


A. Lynne Puckett
SVP, General Counsel & Secretary


cc:           Clay Kiefaber
Bill Rothenbach
 
[footer.jpg]
 
 
 
 

--------------------------------------------------------------------------------

 